UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 20-6577


EGBERT FRANCIS, JR.,

                     Petitioner - Appellant,

              v.

THE MUNICIPAL COURT OF WAKE COUNTY; STATE OF N. C.; JANET M.
LEGGETT; JOHNIE L. KING, III; GEORGE KELLY, III; HOWARD
CUMMINGS,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-hc-02002-D)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Egbert Francis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Egbert Francis, Jr., seeks to appeal the district court’s order denying his motions for

transcripts and reconsideration of the dismissal of his petition for a writ of mandamus. We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on March 16, 2020. Francis filed the notice of

appeal on April 23, 2020. * Because Francis failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




       *
         Francis did not date his notice of appeal. For the purpose of this appeal, we assume
that the date appearing on the envelope containing the notice of appeal is the earliest date
it could have been properly delivered to prison officials for mailing to the court. Fed. R.
App. P. 4(a)(1)(A); Houston v. Lack, 487 U.S. 266 (1988).

                                              2